Citation Nr: 0522796
Decision Date: 08/19/05	Archive Date: 11/10/05

DOCKET NO. 03-03 003                        DATE AUG 19 2005

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUE

Entitlement to a disability rating in excess of 40 percent for a post-operative right
knee disorder with degenerative joint disease.

REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1949 to December 1952.

By a decision entered in June 2002, the RO denied an increased rating for a postoperative right knee disorder with degenerative joint disease. The 10 percent rating already in effect at that time was continued. The veteran's Notice of Disagreement with that decision was received at the RO in August 2002. The RO issued a Statement of the Case in January 2003, and the veteran perfected his appeal with the submission of a VA Form 9, received at the RO in January 2003. The veteran's case was remanded to the RO for additional development in January 2004. In February 2005, the RO awarded a 40 percent rating for the veteran's right knee disorder.

FINDING OF FACT

In May 2005, the Board of Veterans' Appeals (Board) received written communication from the veteran indicating that he did not wish to continue his appeal as to the rating assigned for post-operative right knee disorder with degenerative joint disease.

CONCLUSION OF LAW

The appeal with regard to the matter of the veteran's entitlement to an increased rating for service-connected post-operative right knee disorder with degenerative joint disease has been withdrawn. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2004).

- 2



REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal to the Board by submitting a written request to do so at any time before the Board promulgates a final decision on the matter in question. See 38 C.F.R. § 20.204(b) (2004). When an appellant does so, the withdrawal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, in such an instance, dismissal is appropriate. See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the record shows that the Board received written communication from the veteran in May 2005. Therein, he indicated that he did not wish to continue his appeal aS,to the increased rating assigned for post-operative right knee disorder with degenerative joint disease. Inasmuch as he has clearly, expressed his desire to terminate his appeal of that issue, and has done so in writing, the legal requirements for a proper withdrawal have been satisfied. Consequently, further action by the Board on this appeal is not appropriate.

ORDER

The appeal is dismissed.

MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

- 3 




